Citation Nr: 1712567	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  12-25 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a headache disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1987 to November 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the claim was subsequently transferred to the RO in Atlanta, Georgia.

In March 2015, the Veteran was scheduled for a videoconference hearing before a Veterans Law Judge.  He did not attend the hearing and has not provided any explanation for his absence or requested to reschedule.  As such, the Veteran's request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (2016).

When this case was last before the Board in December 2015, it was remanded for additional development.  The case is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

In December 2015, the Board remanded the Veteran's claim for a VA Gulf War examination to aid in determining the nature and etiology of his reported headache symptoms.

A Compensation and Pension Exam Inquiry document in VBMS showed the RO requested a VA Gulf War examination in January 2016.

In March 2016, a VA employee documented his attempt to reach the Veteran by telephone to determine his availability for an examination, but it was noted the Veteran did not answer and his answering machine was full.  In April 2016, the VA employee documented a telephone call in which the Veteran answered and stated he would be out of town and unavailable until late August 2016.  The VA employee told the Veteran he would speak to his supervisor and let the Veteran know what the next step would be.  In September 2016, the VA employee documented an additional attempt to reach the Veteran by telephone.  The VA employee stated neither of the Veteran's telephone numbers would allow him to leave a message, and he stated he would attempt to call the Veteran another time.
 
A subsequent Compensation and Pension Exam Inquiry document in VBMS indicated the VA Gulf War examination requested by the RO in January 2016 had been cancelled.  A notation in parentheses stated "VETERAN REFUSED EXAM," but no further explanation was included.

The Board finds it is unclear from the record whether the notation "VETERAN REFUSED EXAM" indicates the Veteran explicitly communicated his refusal to attend the VA examination, or whether it is a reflection of VA's lack of success in contacting the Veteran and scheduling him for the examination.
 
In this regard, the Board notes that, as described above, a VA employee documented his intent to call the Veteran again after he did not answer a September 2016 call.  However, the record does not show any additional attempts were made to contact the Veteran.  In addition, there is no indication in the record the Veteran was sent any written correspondence informing him an examination had been scheduled.

The Board notes that VA's duty to assist a veteran in developing the facts and evidence pertinent to his claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

However, under these circumstances, the Board is not confident that sufficient efforts were undertaken to notify the Veteran and schedule him for the VA examination requested by the Board in December 2015.

Accordingly, the Board finds an additional remand is warranted so the Veteran may be afforded a VA Gulf War examination to determine the nature and etiology of his reported headache symptoms.  In this regard, documentation showing the Veteran was notified of the date, time, and location of his examination must be associated with the record.

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination to determine the nature and etiology of his headache disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

Following the examination and a review of the relevant records and lay statements, the examiner should determine whether the Veteran's headache symptoms are attributable to an identifiable diagnosis or diagnoses.

The examiner should then state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's headache disability and/or symptoms:

a) originated during or are otherwise etiologically related to the Veteran's military service; or

b) are part of a chronic multi-symptom disability, and if so, the examiner should state whether the disability results from a clear etiology, a partially known etiology, or an unknown etiology. 

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The Veteran must be provided written notice of the date, time, and location of his examination.  Documentation showing the Veteran was notified must be associated with the record.

Notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claim.  He must be notified that the consequences for failure to report for a VA examination without good cause may include denial of the claim.

4.  Undertake any other development determined to be warranted.

5.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




